Exhibit 99.1 FOR IMMEDIATE RELEASE PATIENT SAFETY TECHNOLOGIES REPORTS THIRD QUARTER 2013 RESULTS Customer base surpasses 330 facilities Continued revenue growth, positive Adjusted Operating Income Estimated product usage surpasses 200 million Safety-Sponges®, 10 million successful procedures IRVINE, CA, November 13, 2013 – Patient Safety Technologies, Inc. (the “Company”, OTCBB: PSTX, OTCQB: PSTX) today announced results for its third quarter ended September 30, 2013. Expanded Customer Base and Financial Highlights During the third quarter of 2013 the Company grew its installed customer base of facilities using its SurgiCount Safety-Sponge® System to 303.This compares to 265 facilities as of the end of the third quarter of 2012 and represents year over year growth in the Company’s installed customer base of 14%.Additionally, as of the date of this release the Company has implemented or signed contracts and scheduled implementations for additional facilities, collectively growing the number of facilities currently installed and those with signed agreements and scheduled implementations to over 330.Although not necessarily proportional to reported revenues, the number of facilities using the Company’s products is a good indicator of our underlying business. Total revenue for the third quarter of 2013 was $5.2 million.This compares to total revenue of $5.0 million for the third quarter of 2012.The higher revenue for the third quarter of 2013 as compared to the same period in 2012 was primarily related to the larger installed customer base during the third quarter of 2013, offset by a number of factors including the impact of a number of our larger existing customers switching the distributors they choose to fulfill our products.We believe the effects of such distributor switching are temporary, as the existing distributor typically discontinues ordering our products in advance of the newly selected distributor initiating and maintaining orders to build up its inventory and begin continually fulfilling our products to the end user facility, however our end user facility customers continue their use of our products at the same consumption levels. Reported GAAP gross margins were 43% for the third quarter of 2013, unchanged from the 43% reported during the second quarter of 2013, and compared to 46% for the same period in 2012.Because the Company’s reported GAAP cost of revenues includes certain non-cash depreciation expense, there can be a significant difference between reported gross margins and the actual cash gross margins realized by the Company.Excluding non-cash depreciation expense included in reported cost of revenues, our non-GAAP Cash Gross Margins were 53% for the third quarter of 2013, unchanged from the 53% generated during the second quarter of 2013, and compared to 55% for the same period in 2012. Reported operating expenses for the third quarter of 2013 were $2.8 million, an increase of $344 thousand, or 14%, as compared to $2.4 million during the same period in 2012.The primary reasons for the increase in operating expenses during the third quarter of 2013 as compared to the same period in 2012, were higher employment related expenses as a result of new hires that were added during 2013 in a number of functional areas, partially offset by lower one-time implementation expenses. During the third quarter of 2013 the Company generated a GAAP Operating Loss of $535 thousand and Adjusted Operating Income (as defined below) of $350 thousand.This compares with a GAAP Operating Loss of $150 thousand and Adjusted Operating Income of $660 thousand during the third quarter of 2012.The primary reasons for the increase in reported GAAP Operating Loss and the decrease in Adjusted Operating Income reported during the third quarter of 2013 as compared to the same period in 2012, was the increase in operating expenses as described above. “We are pleased to have successfully continued the expansion of our market leading customer base and grown our reported revenues during the third quarter.As reflected in our continued generation of positive adjusted operating income, we continue to operate the business above breakeven despite making additional investments in multiple areas, including the expansion of our products and the continued growth of our installed user base,” stated Brian E. Stewart, President and Chief Executive Officer of Patient Safety Technologies, Inc. “Additionally, during the third quarter we estimate that use of our SurgiCount Safety-Sponge® System surpassed 200 million of our Safety-Sponges® successfully used in more than 10 million procedures.With an estimated occurrence rate of one in 8,000 procedures and at a cost estimated to exceed $500,000 per incident, this would imply we have saved our users and their patients over 1,250 retained sponge events and prevented those facilities from over $625 million in avoidable costs.As hospitals increasingly seek ways to improve their patient outcomes and reduce their costs, we believe this overwhelming evidence as to the clinical and economic effectiveness of our solution positions us well to further expand our market penetration and ultimately become the standard of care to prevent this common yet preventable surgical error,” continued Mr. Stewart. The Company's third quarter of 2013 financial statements are included in its Quarterly Report on Form 10-Q filed by the Company on November 13, 2013 and available at the SEC's website at www.sec.gov. Reconciliation of GAAP to Non-GAAP Results (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, in thousands Reported Revenue $ Reported Operating Loss $ ) $ ) $ ) $ ) Plus: Stock based compensation Plus: Depreciation and amortization Adjusted Operating Income/(Loss) $ $ $ Reported Revenue $ Reported Gross profit Reported Gross margin 43
